Citation Nr: 0720490	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a back condition.

2.  Entitlement to an increased rating in excess of 30 
percent for right knee status post medial meniscectomy, 
ligament laxity.

3.  Entitlement to an increased rating in excess of 10 
percent for limitation of motion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
back condition at a 10 percent disability rating, effective 
April 4, 2003, continued a 30 percent disability evaluation 
for right knee status post medial meniscectomy, ligament 
laxity and continued a 10 percent disability evaluation for 
limitation of motion of the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran's last VA examinations for his service connected 
back and right knee disabilities were in July 2003.  The VA 
examiner noted that he did not have access to the veteran's 
claims folder.  On the examination, it was noted that the 
veteran was working in security.  In his substantive appeal 
received in November 2004, the veteran reported that his back 
and knee disability had worsened and that he had been unable 
to continue his security job because he could not stand or 
walk for long periods.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's substantive appeal provides evidence 
of worsening since the last examination.   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare ups, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, supra;  see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

The July 2003 VA examiner did not comment on functional 
limitations of the knee as required by DeLuca.

An examination is needed to ascertain the present severity of 
the veteran's back and knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examination(s) to evaluate his low 
back and right knee disabilities.  The 
claims folder should be made available to 
the examiner for review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability in the right knee; and if 
present, whether it is mild, moderate, or 
severe.

The examiner should also report the range 
of right knee flexion and extension in 
degrees.

The examiner should also report the 
ranges of lumbosacral forward flexion, 
extension, lateral rotation, and lateral 
bending in degrees.

The examiner should determine whether the 
right knee or back disabilities are 
manifested by pain, weakened movement, 
excess fatigability, incoordination, pain 
or flare- ups.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare ups. 

With regard to the back, the examiner 
should note any associated neurologic 
impairment.  If there is neurologic 
impairment, the examiner should identify 
the nerves involved, and the severity of 
any neuritis neuralgia or nerve 
paralysis.

2.  Then re-adjudicate the claims.  If 
any cliam on appeal remains denied, issue 
a supplemental statement of the case 
before returning them to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


